         Case 1:21-cr-00235-KPF Document 9 Filed 04/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                       v.                             21 Cr. 235 (KPF)

BRIAN MEJIA,                                               ORDER

                            Defendant.

KATHERINE POLK FAILLA, District Judge:

      The initial pretrial conference in this matter will be held on May 7, 2021,

at 11:30 a.m. The conference will proceed by video. Access instructions will

be provided in advance of the conference.

      It is ORDERED that time is excluded under the Speedy Trial Act through

May 7, 2021. The Court finds that the ends of justice served by excluding

such time outweigh the interests of the public and the defendant in a speedy

trial because it will allow for the conference to proceed remotely, as is the

defendant’s preference, and will provide additional time for the production and

review of discovery.

    SO ORDERED.

Dated: April 13, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
